Citation Nr: 1632657	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  04-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected residual fracture of left wrist with carpal tunnel syndrome (left wrist disability), rated 10 percent disabling prior to April 7, 2010, and 20 percent disabling thereafter. 
 
2.  Entitlement to a compensable disability rating for service-connected residual laceration of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  From May 13, 2003 to August 31, 2003, the Veteran was in receipt of a temporary total rating due to surgical convalescence for left carpal tunnel surgery.  Accordingly, as this is the maximum rating assignable, an increased rating for that period is not for consideration.

These matters were before the Board in October 2014 and November 2015, when they were remanded for further development and consideration.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.


The record indicates that there are outstanding VA treatment records.  Specifically, an October 29, 2015 VA treatment record indicated that the Veteran had a follow appointment scheduled on December 11, 2015, and a November 6, 2015 VA treatment record indicated that the Veteran should return for another follow up appointment in four months.  The record does not contain VA treatment records subsequent to December 2, 2015.  Additionally, VA treatment records from May  24, 2005 and April 18, 2006 indicated that workers compensation notes had been recorded into the Veteran's records but could not be viewed.  As the Board cannot exclude the possibility that the aforementioned records may be relevant to the Veteran's pending appeals, on remand all outstanding VA treatment records, including any VA workers compensation records, must be associated with the claims file.  

The record also indicates that there are outstanding private treatment records.  Specifically, a March 3, 2008 treatment record from Dr. Omidvar indicated that the Veteran should return for a follow up appointment in six weeks.  Additionally, VA treatment records from November 10, 2011 and November 6, 2015 indicated that    the Veteran was followed by an outside orthopedist for his carpel tunnel syndrome whom he saw regularly, and an August 5, 2015 VA treatment record indicated that the Veteran was followed by a private physician, Dr. "Galyn".  As the aforementioned private treatment records may be relevant to the pending appeals, reasonable efforts should be made to obtain them.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain VA treatment records from December 2, 2015 to present, as well as the Veteran's VA workers compensation records referenced in the May 24, 2005 and April 18, 2006 VA treatment records.  If requested records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal, including Dr. Omidvar, Dr. "Galyn, and his private orthopedist.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.

3.  After completing the requested actions, and any additional action deemed warranted, to include providing contemporaneous VA examinations if warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




